Case: 11-15154   Date Filed: 07/30/2012   Page: 1 of 6

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 11-15154
                        Non-Argument Calendar
                      ________________________

                  D. C. Docket No. 1:10-cv-00833-HTW

WILLENE LAWSON-JAMES,

                                                            Plaintiff-Appellant,

                                  versus

CITY OF ATLANTA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (July 30, 2012)

Before BARKETT, ANDERSON, and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 11-15154     Date Filed: 07/30/2012   Page: 2 of 6

      Willene Lawson-James, an African-American female now proceeding pro

se, appeals from the district court’s grant of summary judgment in favor of the

City of Atlanta (“the City”) in her employment discrimination suit under Title VII

of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a), and the

Equal Pay Act, 29 U.S.C. § 206(d). Lawson-James argues that the district court

erred in granting summary judgment as to her Title VII claims, because she met

her burden of establishing that the City’s legitimate, nondiscriminatory reasons for

hiring two white males to fill positions in a newly created department, instead of

promoting her, were pretextual. She further argues that the court erred in granting

summary judgment as to her claim under the Equal Pay Act, because she did

present evidence establishing a prima facie case of disparate pay, and, moreover,

she presented evidence to dispute the City’s affirmative defense that it had

legitimate reasons unrelated to gender to explain the disparity between her pay and

that awarded to the two male hirees.

      Federal Rule of Civil Procedure 56(a) provides that a court shall grant

summary judgment if “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

We review a district court’s grant of summary judgment de novo, applying the

same legal standard used by the district court, and drawing all factual inferences in

                                          2
              Case: 11-15154      Date Filed: 07/30/2012     Page: 3 of 6

a light most favorable to the non-moving party. Johnson v. Bd. of Regents of

Univ. of Ga., 263 F.3d 1234, 1242-43 (11th Cir. 2001). “No genuine issue of

material fact exists if a party has failed to ‘make a showing sufficient to establish

the existence of an element . . . on which that party will bear the burden of proof at

trial.’” Am. Fed’n of Labor & Cong. of Indus. Orgs. v. City of Miami, 637 F.3d

1178, 1186-87 (11th Cir. 2011) (modification in original) (quoting Celotex Corp.

v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548 (1986)).

      When a magistrate judge notifies a party of her right to object to the

magistrate’s factual findings, a party’s failure to object prohibits an attack on

appeal of the factual findings adopted by the district court except on grounds of

plain error or manifest injustice. Resolution Trust Corp. v. Hallmark Builders,

Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). We generally will not consider an

argument raised for the first time on appeal. Narey v. Dean, 32 F.3d 1521, 1526

(11th Cir. 1994).



                               I. TITLE VII CLAIMS

      Under Title VII, it is illegal for an employer “to fail or refuse to hire . . . any

individual, or otherwise to discriminate against any individual” because of such

individual’s race, color, or sex. 42 U.S.C. § 2000e-2(a)(1). In a

                                           3
               Case: 11-15154     Date Filed: 07/30/2012     Page: 4 of 6

failure-to-promote case, if a plaintiff establishes a prima facie case of

discrimination and the defendant “articulates some legitimate, nondiscriminatory

reason” for the allegedly discriminatory actions, the plaintiff may then attack the

defendant’s legitimate, nondiscriminatory reason “either directly by persuading the

court that a discriminatory reason more likely motivated the employer or indirectly

by showing that the employer’s proffered explanation is unworthy of credence.”

Brooks v. Cnty. Comm’n of Jefferson Cnty, Ala., 446 F.3d 1160, 1163 (11th Cir.

2006) (quotations omitted). The plaintiff must show both that the defendant’s

explanation is false and that discrimination was the real reason. Id. When an

employer has presented evidence that the person promoted had superior

qualifications to the plaintiff, and the plaintiff attempts to establish pretext by

challenging that reason and establishing that the plaintiff had superior

qualifications, the “plaintiff must show that the disparities between the successful

applicant’s and her own qualifications were of such weight and significance that

no reasonable person, in the exercise of impartial judgment, could have chosen the

candidate selected over the plaintiff.” Id. (quotations omitted).

      Here, Lawson-James did not object to the magistrate judge’s report, and we

do not find that any of its factual findings rise to the level of plain error or

manifest injustice. The district court properly granted summary judgment because

                                            4
              Case: 11-15154     Date Filed: 07/30/2012    Page: 5 of 6

the City produced undisputed evidence that other candidates were promoted over

Lawson-James because of their higher level of education and extensive

background in governmental real estate management. Lawson-James failed to

show either that the City’s explanations for its hiring decisions were false or that

discrimination was the real reason for them. Accordingly, we affirm the district

court’s ruling granting summary judgment as to Lawson-James’s Title VII failure-

to-promote claims.



                          II. EQUAL PAY ACT CLAIM

      To establish a prima facie case under the Equal Pay Act, a party must show

that “the employer paid employees of opposite genders different wages for equal

work for jobs which require equal skill, effort, and responsibility, and which are

performed under similar working conditions.” Steger v. Gen. Electric Co., 318

F.3d 1066, 1077-78 (11th Cir. 2003) (quotations omitted). “Once the plaintiff

presents a prima facie case, the employer may avoid liability by proving by a

preponderance of the evidence that the pay differences are based on . . . any other

factor other than sex.” Id. at 1078. If the employer meets this burden, “the

plaintiff must rebut the explanation by showing with affirmative evidence that it is

pretextual or offered as a post-event justification for a gender-based differential.”

                                          5
                Case: 11-15154     Date Filed: 07/30/2012    Page: 6 of 6

Irby v. Bittick, 44 F.3d 949, 954 (11th Cir. 1995).

         We agree with the district court that Lawson-James failed to establish a

prima facie case for her equal pay claim. She did not show that her job required

equal skill, effort, and responsibility as the other jobs at issue, or that she

performed it under similar working conditions. The district court also was correct

in determining that, even if Lawson-James had made out a prima facie case for

unequal pay, she failed to present evidence disputing the City’s proof that it had

legitimate reasons unrelated to gender that explained the pay disparity—that is,

that the employees were compensated at a rate commensurate with their

experience, education, and knowledge. Thus, we find no basis for reversing the

district court’s grant of summary judgment as to Lawson-James’s Equal Pay Act

claim.

         Upon review of the record and consideration of the parties’ briefs, we

affirm.

         AFFIRMED.




                                            6